DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2021 has been entered.

Response to Amendment
The Amendment filed 15 September 2021 has been entered.  Claims 1, 3, 5, and 8 – 12 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, claim 10 recites the limitation “the at least two overlayers” in l. 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 11, claim 11 recites the limitation “the at least two overlayers” in l. 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner observes claim 1, as amended and upon which claim 11 depends, does not refer to at least two overlayers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goetzinger (US 2012/0193823 A1) in view of: Zel (US 2005/0064369 A1); van der Zel (US 2006/0099552 A1), Jana (US 2011/0275031 A1), Brodkin ‘576 (US 2004/0232576 A1), and Brodkin ‘711 (US 2010/0133711 A1).
	Regarding claim 1, Goetzinger discloses a shade-coordinated porcelain system (“layered dental appliance”: e.g. Fig. 1; ¶¶ [0005] – [0210]) for a YTZP zirconia-based ceramic substructure (“dental core”, e.g. “dental core” 54, of “yttrium-stabilized zirconia”: e.g. Fig. 1; ¶¶ [0005], [0006], [0013], [0018] – [0026], [0055] – [0059], [0068], [0069], [0076], [0083], [0092], [0101] – [0103], [0105], [0108] – [0110], [0187] – 2, 9 – 13 wt% Al2O3, 9 – 13 wt% Na2O, 5 – 10 wt% K2O, 0 – 1 wt% Li2O, (“first layer”, e.g. “first layer” 65: e.g. Fig. 1; ¶¶ [0005], [0006], [0013], [0025] – [0210]; especially ¶¶ [0139] – [0148] for the composition); and a second layer having a composition that includes 60 – 70.95 wt% SiO2, 9 – 13 wt% Al2O3, 9 – 13 wt% Na2O, 5 – 10 wt% K2O, 0 – 1 wt% Li2O, 2 – 5 wt% CaO, and 0 – 2 wt% BaO (“second layer”, e.g. “second layer” 75: e.g. Fig. 1; ¶¶ [0005], [0006], [0013], [0025] - [0210]; especially ¶¶ [0139] – [0148] for the composition), and a third layer (e.g. ¶¶ [0189], [0190]), wherein the first layer, the second layer, and the third layer are thermally compatible to the substructure (matching CTE: e.g. ¶ [0026]), wherein the CTE of the first layer, the second layer, and the third layer is achieved after firing the shade-coordinated porcelain system at a temperature in the range between 600°C and 900°C, e.g. between 750°C and 850°C (e.g. ¶¶ [0034], [0084] – [0088], [0198]).
	Although Goetzinger does not specifically identify the first layer as a natural enamel/dentin body or the second layer as an opal enamel, the examiner observes the ranges Goetzinger discloses overlaps those claimed for the oxides required of the natural enamel/dentin body and the opal enamel.  Additionally, Goetzinger states each of the first layer and the second layer may be provided with a translucency permissible for a natural enamel/dentin body or an opaque enamel (e.g. ¶ [0091]), where it is understood that an opaque layer should be located below a translucent layer, or at least a less opaque layer.  Otherwise, any desired translucent effect of a layer to be seen is obstructed.  In particular, Zel states natural appearances originates from layers closer to a substructure and opalescence occurs in layers closer to the surface, thus providing a better appearance (e.g. ¶¶ [0006] – [0008], [0011]).  Accordingly, Goetzinger’s first layer may be considered as a natural enamel/dentin body due to a disclosed opacity (e.g. ¶ [0091]) whereas the more translucent second layer may be considered as an opal enamel (e.g. ¶ [0091], in light of Zel).
	Although Goetzinger is not specific as to the respective CTE’s of the natural enamel/dentin body and the opal enamel being in the range between 8.8 ppm/°C and 9.5 ppm/°C at 500°C, this feature would have been obvious in view of van der Zel.
	van der Zel discloses a shade-coordinated porcelain system (e.g. Fig. 1 – 3; ¶¶ [0017] – [0066]) for, e.g., a YTZP zirconia-based ceramic substructure (“supporting structure”: e.g. ¶¶ [0018] – [0020], 2, 7 – 15 wt% Al2O3, 5 – 11 wt% Na2O, 6 – 14 wt% K2O, 0.05 – 0.5 wt% Li2O, 0.1 – 1.5 wt% CaO, and 0.2 – 2.5 wt% BaO (“the balance being SiO2” used as the basis for determining the amount thereof based on the recited ranges for other components cited: e.g. ¶ [0054]), wherein the natural enamel/dentin body is thermally compatible to the substructure (e.g. ¶ [0037]) and have a CTE in the range between 9.0 ppm/°C and 11.0 ppm/°C at 500 °C (e.g. ¶¶ [0018], [0052]), and wherein the CTE of the natural enamel/dentin body, the opal enamel, and the stain and/or glaze porcelain is achieved after firing the shade-coordinated porcelain system at a temperature in the range between 750°C and 1000°C (e.g. ¶¶ [0018], [0052], [0056], [0063]).
	Since matching CTE is necessary to avoid failures of the shade-coordinated porcelain system in its use as a dental restoration (Goetzinger: e.g. ¶ [0026]), which is van der Zel’s intended environment of a shade-coordinated porcelain system (e.g. Fig. 1 – 3; ¶¶ [0001], [0017] – [0066]), it is therefore understood that van der Zel’s disclosed CTE is implicitly compatible for its intended use.
	Therefore, in view of Goetzinger’s substructure being of a similar composition to that van der Zel relates to, it would have been obvious to provide Goetzinger’s natural enamel/dentin body with a CTE in the range between 9.0 ppm/°C and 11.0 ppm/°C at 500 °C as van der Zel suggests in order to avoid failure of the shade-coordinated porcelain system.  Furthermore, since the shade-coordinated porcelain system as a whole suitably exhibits a matching CTE (Goetzinger: e.g. ¶ [0026]) and van der Zel’s composition overlapping that of Goetzinger’s opal enamel, it would have been obvious to one of ordinary skill in the art to similarly provide the opal enamel with a CTE in the range between 9.0 ppm/°C and 11.0 ppm/°C at 500 °C as van der Zel suggests in order to further avoid failure of the shade-coordinated porcelain system.
	Although Goetzinger and van der Zel are not specific as to the third layer being a stain and/or glaze porcelain having a composition that includes 53 – 68 wt% SiO2, 15 – 25 wt% Al2O3, 0.5 – 13 wt% Na2O, 1 – 14 wt% K2O, 0.05 – 8 wt% Li2O, 0.05 – 2 wt% CaO, and 0.05 – 9 wt% BaO and having a CTE in the range between 8.8 ppm/°C and 9.5 ppm/°C at 500 °C, this feature would have been obvious in view of Jana.
2, 8 – 22 wt% Al2O3, 4 – 12 wt% Na2O, 3 – 12 wt% K2O, 0 – 3 wt% Li2O, and 0 – 3 wt% CaO (e.g. ¶¶ [) and having a CTE less than about 9.6 ppm/°C at 500 °C (so as to be less than that of a “metallic frame”: e.g. ¶¶ [0065], [0167]).  
	Furthermore, Jana discloses the stain and/or glaze porcelain overlies other enamels in a shade-coordinated porcelain system wherein an adjacent underlayer relative to the stain and/or glaze porcelain has a composition that includes 40 – 60 wt% SiO2, 8 – 18 wt% Al2O3, 2 – 10 wt% Na2O, 5 – 15 wt% K2O, 0 – 5 wt% Li2O, 0 – 5 wt% CaO, and 0 – 5 wt% BaO (“at least one opaque layer” having the indicated composition: e.g. ¶¶ [0068] – [0078], [0123], [0148]).
	Jana’s stain and/or glaze porcelain is advantageous for providing good optical appearance and improving durability (e.g. ¶ [0163]).  Brodkin ‘576 discloses the function of BaO as is used in compositions of the kind van der Zel and Jana respectively disclose to provide wettability and good bonding (e.g. ¶ [0014]).  Brodkin ‘711 discloses overlay compositions with useful wetting of zirconia-based substructures comprising 55 – 80 wt% SiO2, 5 – 20 wt% Al2O3, 0 – 15 wt% Na2O, 0 – 7 wt% K2O, 0.5 – 2 wt% Li2O, 0 – 3 wt% CaO, and 0 – 3 wt% BaO (e.g. ¶¶ [0033] – [0036]).  In view of the common effects obtained, Brodkin ‘711’s wt% of BaO is understood to provide, or at least contribute to, the wetting properties of the composition.
	Therefore, it would have been obvious to modify Goetzinger’s shade-coordinated porcelain system such that the third layer is a stain and/or glaze porcelain as Jana discloses, and in particular further comprising 0 – 3 wt% BaO as Brodkin ‘576 and Brodkin ‘711 suggest, the motivation being to improve the optical appearance and durability of the shade-coordinated porcelain system while having a composition useful for wetting the surface to which it is applied, thus facilitating manufacture of the shade-coordinated porcelain system.  In view of Goetzinger’s and van der Zel’s respective desire for matching CTE to provide thermal compatibility as discussed above, it is observed the desirable CTE for the stain and/or glaze porcelain is in a range between 9.0 ppm/°C and 9.6 ppm/°C (i.e. the overlap of the ranges van der Zel and Jana disclose).
	Although Jana, Brodkin ‘576, and Brodkin ‘711 are not specific as to such a CTE for the stain and/or glaze porcelain being achieved after firing at the claimed temperature, Goetzinger’s and/or van der 
	Regarding claim 3, although Goetzinger is not specific as to the shade-coordinated porcelain system being for a lithium disilicate-based glass ceramic substructure wherein the lithium disilicate-based glass-ceramic substructure has a CTE in the range of 9.5 ppm/°C and 10.5 ppm/°C, Brodkin ‘576 notes lithium disilicate-based glass-ceramic substructures are equivalents to those based on zirconia, particularly when the CTE is in the range of 7 to 13 ppm/°C (e.g. ¶ [0025]).  In view of Goetzinger’s desire for matching CTE, i.e. thermal compatibility, and Brodkin ‘576’s indicated equivalence, it would have been obvious to configure the modified shade-coordinated porcelain system for a lithium disilicate-based glass-ceramic substructure having a CTE in the range of 7 to 13 ppm/°C as Brodkin ‘576 suggests.
	Regarding claim 5, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Goetzinger discloses the CTE of the substructure should match that of the natural enamel/dentin body, the opal enamel, and the stain and/or glaze porcelain in order to avoid failure of the shade-coordinated porcelain system (e.g. ¶ [0026]).  Jana makes a similar disclosure (e.g. ¶ [0034]).  Furthermore, given the CTE in the range between 9.0 ppm/°C and 11.0 ppm/°C at 500 °C as van der Zel discloses for the overlayers, it would have therefore been obvious for the YTZP zirconia-based ceramic substructure having a CTE in this same range in order to avoid failure of the shade-coordinated porcelain system.
	Regarding claim 8, in addition to the limitations of claim 1, Goetzinger discloses the CTE of the natural enamel/dentin body, the opal enamel, and the stain and/or glaze porcelain is achieved after firing the shade-coordinated porcelain system at a temperature in the range between 600°C and 900°C, e.g. between 750°C and 850°C (e.g. ¶¶ [0034], [0084] – [0088], [0198]).
	Goetzinger’s broader firing temperature range encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 9, in addition to the limitations of claim 1, Goetzinger discloses the CTE of the natural enamel/dentin body, the opal enamel, and the stain and/or glaze porcelain is achieved after firing the shade-coordinated porcelain system at a temperature in the range between 600°C and 900°C, e.g. between 750°C and 850°C (e.g. ¶¶ [0034], [0084] – [0088], [0198]).
	Goetzinger’s broader firing temperature range encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Additionally, Goetzinger’s narrower firing temperature range overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 10, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Goetzinger’s shade-coordinate porcelain system includes the natural enamel/dentin body and the stain and/or glaze porcelain, which are overlayers with respect to the substructure.
	Although Goetzinger, Zel, van der Zel, Jana, Brodkin ‘576, and Brodkin ‘711 are not specific as to the CTE being achieved after firing the (modified) shade-coordinated porcelain system at a temperature 50°C lower than the firing temperature of the natural/enamel dentin body, it is observed the CTE range for claim 10 is the same as for claim 1, i.e. the base claim of claim 10.  
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See 
	Regarding claim 11, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Goetzinger’s shade-coordinate porcelain system includes the opal enamel porcelain and the stain and/or glaze porcelain, which are overlayers with respect to the substructure.
	Although Goetzinger, Jana, Brodkin ‘576, and Brodkin ‘711 are not specific as to the CTE being achieved after firing the (modified) shade-coordinated porcelain system at a temperature 50°C lower than the firing temperature of the natural/enamel dentin body, it is observed the CTE range for claim 11 is the same as for claim 1, i.e. the base claim of claim 11.  
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  Therefore, since the shade-coordinated porcelain system Goetzinger, Zel, van der Zel, Jana, Brodkin ‘576, and Brodkin ‘711 discloses has the same CTE as required of the claim, claim 11 is unpatentable if though the process for forming may be different from that claimed.
	Regarding claim 12, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Goetzinger’s shade-coordinate porcelain system includes the natural enamel/dentin body and the stain and glaze porcelain are, respectively in the range between 9.0 ppm/°C and 11.0 ppm/°C at 500 °C and between 9.0 ppm/°C and 9.6 ppm/°C, and the porcelain firing temperatures are in the range between 750°C and 1000°C.

Response to Arguments
Applicant’s arguments, see p. 5, filed 15 September 2021, with respect to the rejections of claims 1, 3, 5, and 8 – 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these 
	The examiner observes Applicant arguments do not specifically address the subject matter of the claims or the prior art beyond a statement whereby the amended language of the claims serves to overcome the rejections.  Therefore, since Applicant’s amendments to claim 1 are such that the shade-coordinated porcelain system requires each of the natural enamel/dentin body, the opal enamel, and the stain and/or glaze porcelain as recited, each having a CTE within a required range after firing at a temperature in the range between 680°C and 800°C, the examiner understands these features as to be those particularly defining a difference relative the combination of van der Zel, Jana, Brodkin ‘576, and Brodkin ‘711.
	However, Goetzinger provides a shade-coordinated porcelain system comprises of a plurality of layers, e.g. three layers, and defines compositions at least suitable for the natural enamel/dentin body and the opal enamel, per normal functions as Zel identifies.  van der Zel provides a CTE useful at least for purposes of a YTZP zirconia-based ceramic substructure without failure due to CTE mismatch, and the combination of Jana, Brodkin ‘576 and Brodkin ‘711 provides a stain and/or glaze porcelain composition useful for improving optics and durability.
	Accordingly, the new combination of references renders obvious the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783